The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 11 and 17 remain distinguished over all of the prior art of record, as well as the newly cited prior art for reasons of record regarding respective recitations of a system having pre-treatment and flow equalization tanks, influent pump, sampling tap, piping, screen, membrane bioreactor and effluent storage tank, and further comprising downstream autoclave(s), sonolysis unit(s) or ultraviolet disinfection unit(s) connected to and downstream of at least one membrane bioreactor via one or more connected pumps and at least one effluent storage tank connected to and downstream of such autoclave(s), sonolysis unit(s) or ultraviolet disinfection unit(s), and at least one thermal evaporator connected to and downstream of such autoclave(s), sonolysis unit(s) or ultraviolet disinfection unit(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/03/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778